Citation Nr: 1236373	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  04-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes, to include as secondary to herbicide exposure.  The Veteran timely appealed that decision.

This case was initially before the Board in January 2007, when it was remanded for further development.  It was returned to the Board in June 2010, at which time the Board denied service connection for diabetes mellitus.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) agreed to jointly remand the case for further development.  The Court ordered the June 2010 Board decision vacated and the case was remanded to the Board in an April 2012 Court Order.  The case has been returned to the Board at this time in compliance with the April 2012 Court Order and the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, the Veteran alleged that he was exposed to herbicides during his active military service when he was deployed to Korat, Thailand from January 1967 to December 1967.  The Veteran specifically alleged that he handled Agent Orange and other herbicides while in Thailand, because such herbicides were stored on base in Thailand and that he would load and unload the herbicides from planes.  He also indicated that he lived with other people and that their clothes, bedding and other personal effects would be covered in powder, which he stated was Agent Orange and other herbicides.

In the April 2012 Joint Motion for Remand, the parties agreed that the RO had improperly developed the Veteran's claim of herbicide exposure in Thailand, noting that it appeared certain M21-1MR directives were not followed.  The Joint Motion specifically instructed the Board to remand the claim so that those directives can be properly followed.  

The Board additionally notes that the Veteran has recently, in a June 2011 correspondence, stated that he was in the Republic of Vietnam on a brief layover to unload personnel, equipment and supplies and to refuel the aircraft he was on, during his initial in-bound travel to Thailand in January 1967.  He reported flying from Alaska to Japan, to an unknown location in the Republic of Vietnam, and then from there into Thailand for his duty assignment.  On remand, the Board finds that attempts to corroborate this flight and alleged landing in the Republic of Vietnam should be made.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically develop the claim according to M21-1MR pr, with respect to the Veteran's claim of exposure to herbicides while stationed in Thailand.  See M21-1MR Prt. IV, subpart ii, ch. 2, § C-10(q).

The RO/AMC should document that all steps specified in the M21-1MR were followed so that the Board and Court can verify that the M21-1MR development procedure was properly and correctly followed.

2.  Ask the Veteran for additional information and documents relating to his flight and stop in the Republic of Vietnam, to include any flight numbers, dates of travel, and location of any stops.  Documents could include any airplane tickets, orders documenting any flight routes taken, or any TDY orders which would verify that he was in the Republic of Vietnam.

3.  Attempt to verify through official sources whether in-bound travel to Thailand routinely, or likely, took service members through the Republic of Vietnam, en route to Thailand during January 1967, when the Veteran was traveling to Thailand from the United States.  

The Veteran served with the 511th General Supply Company and available records indicate that he traveled from Oakland, California to Bangkok via the 172nd Transport Detachment.  If the Veteran has provided additional information, this should be provided to the official sources as warranted.

If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

4.  If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before the appeal is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


